FILED
                             NOT FOR PUBLICATION                            MAR 3 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


NUCH TOMPUNU NGANTUNG,                           No. 12-73764

               Petitioner,                       Agency No. A078-020-285

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 18, 2014**

Before:        ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       Nuch Tompunu Ngantung, a native and citizen of Indonesia, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for abuse of discretion the BIA’s denial of a motion to reopen. Najmabadi

v. Holder, 597 F.3d 983, 986 (9th Cir. 2010). We deny the petition for review.

      The BIA did not abuse its discretion by denying Ngantung’s motion to

reopen as untimely because the motion was filed more than four years after the

BIA’s final order, see 8 C.F.R. § 1003.2(c)(2), and Ngantung did not demonstrate

materially changed conditions in Indonesia to qualify for the regulatory exception

to the time limit for filing motions to reopen, see 8 C.F.R. § 1003.2(c)(3)(ii);

Najmabadi, 597 F.3d at 987 (evidence must be “qualitatively different” from the

evidence presented at the previous hearing). In light of this conclusion, we do not

need to address Ngantung’s remaining contentions.

      PETITION FOR REVIEW DENIED.




                                           2                                       12-73764